DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on May 26, 2021.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
        The information disclosure statement (IDS) submitted on May 26, 2021, March 3, 2022 and October 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 1 is being used as the most representative of the independent claims set 1, 9 and 17. Step 1: the claimed invention falls under statutory categories of a machine and a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
receive a notification from a user device indicating the user device has been involved in an incident, 
responsive to receiving the notification from the user device, obtain incident data from the user device, the incident data including a timestamp and location data, 
responsive to obtaining the incident data, retrieve third-party incident data corresponding to the timestamp and the location data received in the incident data, 
generate a timeline of the incident based on the obtained incident data from the user device and the retrieved third-party incident data, the generated timeline including events occurring prior to the incident and events occurring after the incident, 
generate a report of the incident based on the generated timeline, the obtained incident data, and the retrieved third-party incident data, the report including the timeline, and 
output the generated report to the user…

These limitations, describe a system and a method for the generation of "post-vehicular" reports involving incident events that are sent to "third-parties" such as emergency services or insurance companies to assist the user in real-time. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “engaging in commercial or legal interactions” and “fundamental economic principles or practices” by evaluating a user’s incident information to efficiently document the sequence of events and incident data that occurred before and after the user’s accident to generate a report with the user results and their insurance company or emergency authorities that will properly assist the user based on their legal obligations and agreements, as well as mitigating risks and ensure their safety for future incidents. As disclosed in the specification in ¶0014, this invention “provide[s] a computerized method and system for generating a post-vehicular incident reconstruction report that includes a timeline of events leading up to and following the incident.”.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim set 1, 9 and 17 as a whole, while looking for their additional element(s) of a processor, a computer-readable medium, (from claim 1); the user device, plurality of approved devices (from claims 1, 9 and 17) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 5 and 13, it recites the additional element(s) of a third-party device which is/are merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for implementing the use of ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.

Step 2B: For claims 1, 5, 9, 13 and 17, these claims recite the additional elements: a processor, a computer-readable medium, (from claim 1); the user device, plurality of approved devices (from claims 1, 9 and 17), third-party device (from claims 5 and 13) and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-8, 10-16 and 18 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 6, 10 – 14, 18 and 20: further describes the abstract idea of the post-vehicular incident report method and the analysis of the user incident data and third-party incident data which was obtained by identifying the user with a unique identifier that would be opt-in, while including the incident tags ( indicating pre and post-incident events), timestamp and its location data, to determine the severity of incident that would be above a threshold triggering to generate an incident report that includes its timeline. Thus, being directed to the abstract idea group of “engaging in commercial or legal interactions” and “fundamental economic principles or practices” as it is involving legal obligations and common agreements between the user and their insurance company, as well as with emergency services and their assistance to mitigate risks of the user safety and properly respond based on the alert or notification of the user’s incident report.
Claims 7 – 8 and 15 – 16: further describes the abstract idea of the post-vehicular incident report method and the involvement of the plurality of user devices that are approved within their account and having user incident data that includes the speed and status of the user before and immediately after the incident or user’s speed limit at location. Similarly, the third-party incident data includes “whether an emergency response was initiated, whether air bags were deployed in a vehicle involved in the incident, a route emergency responders took to the location of the incident, a time at which the emergency responders arrived at the location of the incident, or details from an emergency response call”. Thus, these claims attribute to the abstract idea group of “engaging in commercial or legal interactions” and “fundamental economic principles or practices” as well.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claims 1 - 3, 7 - 11 and 15 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chambers (U.S. Pub No. 20160144817 A1). 
Regarding claims 1, 9 and 17: 
A system for generating a post-vehicular incident report, the system comprising: (claim 1)
A computer-implemented method comprising: (claim 9)
One or more computer-readable storage media for generating a post-vehicular incident report comprising a plurality of instructions that, when executed by a processor, cause the processor to: (claim 17)
This independent claim set is represented by claim 1
Chambers teaches:
a processor; (In ¶0029; Fig. 2 (208): Chambers teaches a “a processor 208”)
and a computer-readable medium storing instructions that are operative, upon execution by the processor, to cause the processor to: (In ¶0038 – 39; Fig. 2 (204 and 212): the “software” that is found in the “hub device 204 and hub application 212” includes “computer-readable instructions” to “perform at least the processes and operations”.)
receive a notification from a user device indicating the user device has been involved in an incident, (In ¶0007; Fig. 1A (105, 130), Fig. 2 (220, 230, 270 and 295), Fig. 3 (340, 345, 355 and 360) : Chambers discloses various indications of a detected incident such as “a notification light within the vehicle, a notification display on a graphical user interface associated with the vehicle, and a notification sound played within the vehicle” (see ¶0021-23, ¶0034-37 and ¶0041 for more notification details).)
responsive to receiving the notification from the user device, obtain incident data from the user device, the incident data including a timestamp and location data, (In ¶0058; Fig. 3 (325): The “combination of incident information obtained from the sensors and accessed information (including, optionally, any images or video) can be stored at the vehicle to provide a local copy of the incident report”. Also, Chambers discloses a local notification of the incident is also delivered to the driver and any passengers.)
responsive to obtaining the incident data, retrieve third-party incident data corresponding to the timestamp and the location data received in the incident data, (In ¶0036 and ¶0043; Fig. 2 (244); Fig. 3 (310 – 325): Chambers satisfies the retrieval of third-party data when “third-party system” provide GPS information of the driver which implies location data and also includes a “timestamp of the determined incident”.)
generate a timeline of the incident based on the obtained incident data from the user device and the retrieved third-party incident data, the generated timeline including events occurring prior to the incident and events occurring after the incident, (In ¶0036 - 37; Fig. 3 (330): Chambers satisfies the generation of the timeline when storing “the incident data” as “incident data record” which includes incident’s timestamp and information regarding the vehicle “from prior to and after the incident” (e.g. “prior speeds, prior alerts, actions taken after the incident, and others”). Also, Chambers teaches the alteration of the data within the “GUI 210” which can present the notifications of incidents and specific “incident data” using “customizable frames or views” including graphs, lines and “real-time presentations” for the user to view its results in a visual way. Thus, the combination of the “incident data record” and alteration of “specific incident data” has been interpreted as the generation of a timeline of the incident (see ¶0040, ¶0048 and ¶0057-58 for more details).)
generate a report of the incident based on the generated timeline, the obtained incident data, and the retrieved third-party incident data, the report including the timeline, and (In ¶0048; Fig. 2 (202, 204, 212, 232 and 270); Fig 3 (330): the generation of a report of the incident has been interpreted as the representation of “reporting system for incidents external to the vehicle 202 and its hub device 204” which also includes “incident data 232 recorded by the hub device 204 and hub application 212 [which] can be sent to and/or stored at the impact reporting system 270”)
output the generated report to the user device and at least one of a plurality of approved devices. (In ¶0058; Fig. 3 (325): The “incident information obtained from the sensors and accessed information (including, optionally, any images or video) can be stored at the vehicle to provide a local copy of the incident report” which is directed to the output of the generated report to be sent to the user and its approved devices (see ¶0035 and ¶0048-49 for more details of approved devices).) 


Regarding claims 2 – 3, 10 – 11 and 18: 
Chambers, as shown in the rejection above, discloses the limitations of claims 1, 9 and 17.
This independent claim set is represented by claim 18
Chambers further teaches:
analyze the obtained incident data from the user device and the retrieved third-party incident data to determine a severity of the incident, and (In ¶0059; Fig. 3 (332): Chambers teaches the determination of “severity of the incident is made”, directed to the analysis of the obtained data, when verifying if “the severity is higher than a predetermined severity threshold that causes the system to immediately communicate the incident to a particular party or entity”, which can also be based on “number of incidents received in a particular timeframe or period (e.g., if multiple proximity alerts are triggered within a five minute span at night), whether the force of an impact associated with an incident is above a force threshold, or other suitable thresholds as determined by a predefined set of operational rules”.)
responsive to the determined severity of the incident being determined to be above a threshold, trigger the generation of the report of the incident. (In ¶0059; Fig. 3 (335): Chambers discloses the “severity” to be higher than a “predetermined severity” which communicates the incident to pertinent entities or parties.)

Regarding claims 7 and 15: 
Chambers, as shown in the rejection above, discloses the limitations of claims 1 and 9.
Chambers further teaches:
wherein the plurality of approved devices comprise approved devices within an account. (In ¶0051; Fig. 2 (295 and 298): Chambers teaches “Additionally, the notified entities 295 may include other interested parties 298, including personal contacts of the driver of the vehicle 202, including parents, family, friends, bosses, co-workers, or others. Different combinations of notified entities 295 may be notified depending on the type of incident, notification rules 228/292, and information associated with the incident.”)

Regarding claims 8 and 16: 
Chambers, as shown in the rejection above, discloses the limitations of claims 1 and 9.
Chambers further teaches:
the obtained incident data from the user device further includes at least one a speed of the user device prior to the incident, a speed of the user device immediately following the incident, a speed limit at the location of the user device, a status of a user of the user device after the incident, or a usage state of the user device prior to the incident, and (In ¶0036; Fig. 2 (232): the collection of incident data also includes “prior speeds, prior alerts, actions taken after the incident, and others”. Moreover “The vehicle operation module 216” can also detect the “actions of the driver after the incident has occurred (e.g., whether the driver has slowed or stopped the vehicle 202 after the incident where a collision occurs)” (see ¶0040).)
the retrieved third-party incident data includes at least one of whether an emergency response was initiated, whether air bags were deployed in a vehicle involved in the incident, a route emergency responders took to the location of the incident, a time at which the emergency responders arrived at the location of the incident, or details from an emergency response call. (In ¶0019 and ¶0035; Fig. 3 (350-360): Chambers satisfies this limitation by automatically sending communications to nearby emergency responders and triggering emergency responses to provide the user to report the incident to the authorities (e.g. police). Also, rules are set to identify and contact the most relevant emergency responders based on location of the incident while storing such notifications for the user.)

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 - 6, 12 - 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (U.S. Pub No. 20160144817 A1) in view of Santora (U.S. Pub No. 20150307048 A1).
Regarding claims 4 - 5, 12 - 13 and 19: 
Chambers, as shown in the rejection above, discloses the limitations of claims 1, 4, 9, 12 and 17.
This independent claim set is represented by claim 19
Chambers does not explicitly teach a unique identifier corresponding to the user device to confirm them, send the corresponding report generation, and transmit the report to a third party device after confirming and correlating the third part incident data so involved parties can respond and assist to the user’s emergency. However, Santora which is a prior art directed to a “system, methods and apparatus for providing automobile alert information to users” (see ¶0003 and abstract). Thus, teaches:
responsive to obtaining the incident data from the user device, identify a unique identifier corresponding to the user device, (In ¶0040; Fig. 1 (104 and 106), Fig. 3 (314) and Fig. 6a (608): Santora satisfies this limitation when disclosing that the “automobile identification data may be a unique identifier (e.g., MAC address) which is broadcast from the inter-automobile interface unit 314 to uniquely identify the automobile and/or the owner or operator of the automobile to other automobiles”.)
using the unique identifier, confirm the user device is opted in to a report generation feature, (In ¶0037; Fig. 1 (104 and 106), Fig. 3 (314) and Fig. 6a (608): Santora further teaches “the server system 104 may check if any corresponding MAC address is received which matches up, thereby confirming the existence of the collision”. This way, sensitive and/or private information is shared with the pertinent “user devices 106”.)
responsive to the confirmation, transmit a request, to a third-party device, for the third- party incident data, wherein the request includes the unique identifier corresponding to the user device, the timestamp in the incident data, and the location data in the incident data, and (In ¶0037; Fig. 1 (104 and 106), Fig. 3 (314) and Fig. 6a (608): Santora discloses that “when the server system 104 determines that a collision has a high level of impact which is likely to result in injuries, a user device 106 used by first responders may receive a message including a location, time, and level of impact, which may result in improved response times for emergency personnel in responding to collisions.”)
responsive to the third-party device authenticating the request, receive the third-party incident data from the third-party device. (In ¶0043 - 44; Fig. 1 (104 and 106) and Fig. 6B (620): Santora satisfies this limitation when disclosing that the “server system 104 may control information provided to users and/or other third parties” as it can provide “redundancy of video data at the automobile alert apparatus 102, the server system 104, and the user device 106, thereby providing a highly effective system for providing evidence of collisions” which in combination of having information of the exceeding level or threshold of impact of the collision, these data can be double checked before sharing user and automobile information from the incident with first or emergency responders as mentioned in ¶0037.)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Chambers with the ability of having a unique identifier corresponding to the user device to confirm them, send the corresponding report generation, and transmit the report to a third party device after confirming and correlating the third part incident data so involved parties can respond and assist to the user’s emergency, as taught by Santora because it would be “obvious to try” to corroborate that the user is registered and correlate and match such data with an identity number and their corresponding incident data received from both the user’s system and the third party incident data before triggering any emergency responses or assistance while avoiding false alarms. Also, Santora recognizes that “Thus, the present automobile alert system advantageously provides for redundancy of video data at the automobile alert apparatus 102, the server system 104, and the user device 106, thereby providing a highly effective system for providing evidence of collisions including hit and run incidents, serious collisions resulting in injury or death that require evidence of causation, vandalism, theft, and the like…Thus, many advantages are provided to users of by the presently disclosed system, including a reduced risk of payment for damage to an automobile and lower insurance prices.” (¶0044).

Regarding claims 6, 14 and 20: 
Chambers, as shown in the rejection above, discloses the limitations of claims 1, 9 and 17.
Chambers further teaches:
identify one or more pre-incident events in the obtained incident data from the user device, tag the identified one or more pre-incident events with a time stamp, identify one or more post-incident events in the retrieved third-party incident data, tag the identified one or more post-incident events with a time stamp, (In ¶0036 and 0040; Fig. 2 (214, 232 and 244): Chambers teaches the identification of incident data for events before and after the incident which is executed by the “sensor management module 214” to extract data from the user device and third party devices (e.g. “GPS system 244”). This incident information includes a timestamp with prior to and after the incident” and “the actions of the driver after the incident has occurred (e.g., whether the driver has slowed or stopped the vehicle 202 after the incident where a collision occurs)”. Finally, the tagging of documents has been interpreted as the timestamps of relevant incident data, in light of the applicant specification in ¶0094-95 and ¶0068.)
generate the timeline of the incident… (In ¶0036 - 37; Fig. 3 (330): Chambers satisfies the generation of the timeline when storing “the incident data” as “incident data record” which includes incident’s timestamp and information regarding the vehicle “from prior to and after the incident” (e.g. “prior speeds, prior alerts, actions taken after the incident, and others”). Also, Chambers teaches the alteration of the data within the “GUI 210” which can present the notifications of incidents and specific “incident data” using “customizable frames or views” including graphs, lines and “real-time presentations” for the user to view its results in a visual way. Thus, the combination of the “incident data record” and alteration of “specific incident data” has been interpreted as the generation of a timeline of the incident (see ¶0040, ¶0048 and ¶0057-58 for more details).)

Chambers does not explicitly teach the conversion of the tagged or timestamped events into a textual format and the explicit chronological ordering of the text format used in the generation of the timeline. However, Santora further teaches:
convert the tagged one or more pre-incident events and the tagged one or more post- incident events into a textual format including the respective time stamps, and (In ¶0043; Fig. 6B (616 – 620): Santora satisfies this limitation when disclosing the “log entries” which were interpreted as the tags or timestamps of the incident which include events “prior to, during, and after the collision occurred” indicated in a sent text message to the user and other parties, which describes the collision and video and image data is attached as well.)
…the timeline including a chronological ordering of the textual format of the converted pre-incident events and the textual format of the converted post-incident events. (In ¶0043; Fig. 6B (616 – 620): the chronological ordering of the incident events in text format to generate the incident’s timeline have been interpreted as the disclosure of the text message including “the time and location of the collision” and “a link to download the video data showing prior to, during, and after the collision occurred from each camera angle (e.g., front, back, left, right, and interior)”.)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Chambers with the ability of converting the tagged or timestamped events into a textual format and the explicit chronological order of the text format used in the generation of the timeline, as taught by Santora because it would be “obvious to try” to have detailed data with the highlights of what occurred before, during and after the incident based on time and location as well as any other description or visual aid that might help the user in claiming their insurance for their property (e.g. vehicle), and help authorities solve the case to properly respond and assist the user emergency. Also, Santora recognizes that “Thus, the present automobile alert system advantageously provides for redundancy of video data at the automobile alert apparatus 102, the server system 104, and the user device 106, thereby providing a highly effective system for providing evidence of collisions including hit and run incidents, serious collisions resulting in injury or death that require evidence of causation, vandalism, theft, and the like…Thus, many advantages are provided to users of by the presently disclosed system, including a reduced risk of payment for damage to an automobile and lower insurance prices.” (¶0044).
Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iyer (U.S. Pub No. 20220108115 A1) is pertinent because it is directed to “systems and methods that allow connected and non-connected vehicles to identify vehicle damage and perform incident management and reporting.”
Besserman (U.S. Pub No. 20060112103 A1) is pertinent because it “relates to a system and method for reporting and monitoring driving incidents which includes automatic forwarding of driving incident reports to subscribers and the opportunity for those receiving or obtaining bad driving incident reports relating to their driving to dispute such bad incident reports.”
Carbery (U.S. Patent No. 11162800 B1) is pertinent because it is “generally relate[s] to detecting and determining accident fault using input from multiple sensor devices within vehicles, mobile devices, traffic devices, contextual data sources, and/or other data sources.” 
BRETT (WO Pub No. 0046775 A1) is pertinent because it is directed “to a system to prevent the involvement of vehicles m collisions with other -vehicles, pedestrians, trams, and stationary objects.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629